DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 42 recites the limitation "the press wheel" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10-11, 15, 18, 20, 23, 28, 30-31, 42, 48, 82, 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfitzner US 2015/0319915 A1.

Independent Claim 1: Pfitzner discloses a seeding apparatus (Figs. 22-27) comprising a frame (521, 592) having a first section (521) adapted to be attached to a toolbar for towing by a vehicle, and a second section (592) comprising:
a cutting unit (590) and a press wheel assembly (540) arranged in a tandem relationship and attached with respect to each other, and
a seeding unit (530) for location adjacent the second section of the frame, 
the cutting unit comprising at least one cutting disc (590) and the seeding unit comprising at least one seed boot (530) and at least one seed boot mounting (541), 
the seed boot mounting comprising a bar (541) configured to locate the seed boot adjacent a side surface of the cutting disc (para. [0135]), 
wherein the bar comprises a proximal end (the forward end) attached to the first section of the frame of the seeding apparatus, and a distal end (the rear end) for attachment of the seed boot, as per claim 1.  


Dependent Claims 4-5, 10-11, 15, 18, 20, 23, 28, 30-31, 42, 48, 82, 84: Pfitzner further discloses wherein the seeding apparatus comprises a pivot joint (at 524, 525) for pivotally attaching the proximal end (the forward end of 541) of the bar to the first section (521) of the frame (521, 592) of the seeding apparatus, as per claim 4;
wherein the pivot joint (524, 525) is biased (via 548) in such a manner that the seed boot (530) is maintained adjacent the side surface of the cutting disc (590) unless a force (say, an upward force) is applied to the seed boot to separate the seed boot from the side surface of the disc, as per claim 5;
wherein the bar (541) is adapted to allow selective displacement (against spring 548) of the seed boot (530) between a location separated from the cutting disc (590) and a location adjacent the cutting disc, as per claim 10;
wherein the distal end (rear end of 541) of the bar comprises a scraper (600) for attachment of the seed boot (530) to the bar, the seed boot comprising a seed tube (560, 570, 580) for delivery of the seed, wherein the seed tube is attached to the scraper, as per claim 11;
wherein the scraper (600) is attached to the distal end (the rear end of 541) of the bar in such a manner that a portion of the scraper abuts the side surface of the cutting disc for scraping of the side surface during rotation of the cutting disc (para. [0135]), as per claim 15;
wherein the seed boot (530) comprises a rearward sloping leading edge (see Fig. 24) and/or wing member (554) attached to a lower end of the seed boot and extending perpendicularly thereto, as per claim 18; 
wherein the cutting disc (590) is running at a particular angle to the direction of travel (Figs. 25-26), the particular angle comprising values of within a range of between 5 and 9 degrees (Figs. 25-26), as per claim 20;

in particular, there are a first cutting unit (590 of the first unit) and a first seeding unit (530, 541 of the first seeding apparatus), and a second cutting unit (590 of a second unit) and a second seeding unit (530, 541 of the second unit), the first cutting unit comprises a first cutting disc (590) and the first seeding unit comprising a first seed boot (530) and a first seed boot mounting (541) wherein the first seed boot of the first seeding unit is located adjacent an outer side surface of the first cutting disc (Figs. 22-27), and the second cutting unit comprises a second cutting disc (590) and the second seeding unit comprising a second seed boot (530) and a second seed boot mounting (541) wherein the second seed boot of the second seeding unit is located adjacent an inner side surface of the second cutting disc (Figs. 22-27), as per claim 23;  
wherein the first cutting unit (590 of the first unit) and first seeding unit (530, 541, of the first unit), and the second cutting unit (590 of the second unit) and second seeding unit (530, 541, of the second unit) are located side by side (para. [0125], lns. 5-8), as per claim 28;
wherein each cutting disc (590) is rotatably attached to an individual hub (591), as per claim 30;
wherein the second seed boot mounting (541 of the second unit) comprises another bar (also 541) comprising a proximal end (the forward end) attached to a second location of the frame (524, attached via the toolbar) of the seeding apparatus and a distal end (the rear end) for attachment of the second seed boot (530 of the second unit), as per claim 31;
wherein the second section (592) of the seeding apparatus is adapted to attach the press wheel assembly (540) in such a manner (via 592, 524/525, 541, 545) that the height of the press 
wherein the seeding apparatus comprises a height adjustment mechanism (545, 546) for selectively varying the height of the press wheel assembly (540), as per claim 48;
wherein the proximal end (the forward end of 541) of the bar is pivotally attached (at 524, 525) to the frame (521, 592) of the seeding apparatus to allow selective displacement of the seed boot (530) between a location separated (when pushed upwardly against spring 548) from the cutting disc (590) and a location adjacent the cutting disc, as per claim 82;  
wherein the second seed boot (530 of the second unit) of the second seeding unit is located adjacent an inner side surface of the second cutting disc (590 of the second unit, Figs. 22-27), as per claim 84.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfitzner.

Dependent Claim 29: The apparatus is disclosed as applied above. However, Pfitzner fails to disclose wherein the spacing between cutting discs is between 180 mm to 310 mm, as per claim 29.


Dependent Claim 83: The apparatus is disclosed as applied above. However, Pfitzner fails to disclose wherein the particular angle is seven degrees, as per claim 83.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a particular angle of 7 degrees for the cutting disc since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfitzner in view of Gentilhomme US 2002/0038620 A1.

Dependent Claim 41: The apparatus is disclosed as applied above. However, Pfitzner fails to disclose wherein at least one cutting disc comprises a rippled cutting disc, as per claim 41.
	Gentilhomme discloses a cutting disc (1) that is rippled, as per claim 41.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Gentilhomme’s ripples on the cutting disc of Pfitzner in order to provide good penetration and good crumbling over a relatively great width. 


Response to Arguments
With respect to claim 1, the applicant argues that Pfitzner’s soil opening disc and press wheel are not and cannot be disclosed as arranged in tandem and attached with respect to each other. 
First, it is noted that the www.m-w.com defines “tandem” as: a group of two or more arranged one behind the other or used or acting in conjunction. Because applicant did not provide a definition for “tandem” in the original disclosure that is different from this definition, this Merriam Webster definition is what is used to determine the claim’s broadest reasonable interpretation. Any of Pfitzner’s Figs. 22-27 clearly show the disc (590) and the press wheel (540) arranged one behind the other or used or acting in conjunction. In other words, the word “tandem” alone does not include any structural limitations that would preclude Pfitzner’s apparatus as argued by applicant. 
Second, the applicant argues that the disc and press wheel are not attached with respect to each other. Again, this is a very broad limitation and only requires some attachment between the two. As seen in Pfitzner’s Figs. 22-27, the disc (590) and wheel (540) are connected at frame portion (521) and the intervening structure. 
Therefore, while applicant's arguments filed have been fully considered they are not persuasive.





Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 54-55, 64, 85-90 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.